Appeal from a judgment of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered August 26, 2005. The judgment was entered upon an order granting in part plaintiff’s motion for summary judgment and awarded plaintiff the sum of $133,005.48 with interest together with costs and disbursements.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for *1169the reasons stated in decision at Supreme Court (Fashion Bug No. 2100 of Batavia, Inc. v 425 W. Main Assoc. [Batavia] LP, 10 Misc 3d 1053[A], 2005 NY Slip Op 51942[U]). Present — Pigott, Jr., RJ., Scudder, Kehoe, Smith and Green, JJ.